Title: To James Madison from William Cooper, [12 May] 1794
From: Cooper, William
To: Madison, James


Sir
[12 May 1794]
The inclosed Resolutions of this Town, passed at a very large Meeting of the Inhabitants, being conceived of importance to the United States, are dispatch’d by Express.
William Cooper. Town Clerk
 
[Enclosure]
At a legal and very numerous Meeting of the Freeholders, & other Inhabitants of the Town of Boston at Faneuil Hall on Monday the 12th day of May 1794
Resolved, As the sense of the Inhabitants of this Town, that the General Embargo, imposed by the Legislature of the United States on the Navigation & Commerce within the same, is a measure, founded in the highest policy & Wisdom—passed by a very great Majority.
Resolved, that the Inhabitants of Boston will cordially acquiesce in the continuance of the Embargo, untill in the opinion of Congress, the objects contemplated by that measure shall be fully accomplished—passed unanimously.
Att. William Cooper Town Clerk
